IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-60462
                         Conference Calendar



GREG COLEMAN,

                                          Plaintiff-Appellant,

versus

LEE MCGEE, Correctional Officer IV;
JOAN ROSS, Disciplinary Chairperson;
VIRGINIA MCGOWN, Correctional Officer IV,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 4:01-CV-270
                        - - - - - - - - - -
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Appellant Greg Coleman, Mississippi state prisoner # 77360,

seeks leave to proceed in forma pauperis (IFP) following

the district court’s certification, pursuant to 28 U.S.C.

§ 1915(a)(3) and FED. R. APP. P. 24(a)(3), that his appeal is not

taken in good faith.   In his civil rights action, Coleman alleged

that he had been denied due process in connection with a prison

disciplinary proceeding which he was denied the opportunity to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60462
                                 -2-

defend.    In that proceeding he was assessed the loss of two

visits and ten days of privileges.    Coleman alleged that this

also delayed his eligibility for promotion to a higher level of

custody.

     A prisoner’s protected liberty interest is “generally

limited to freedom from restraint which, while not exceeding

the sentence in such an unexpected manner as to give rise

to protection by the Due Process Clause of its own force,

nonetheless imposes atypical and significant hardship on the

inmate in relation to the ordinary incidents of prison life.”

Sandin v. Conner, 515 U.S. 472, 484 (1995) (citations omitted).

The punishment Coleman received in the subject disciplinary

proceeding does not implicate a protected liberty interest.

See Malchi v. Thaler, 211 F.3d 953, 958 (5th Cir. 2000); Neals

v. Norwood, 59 F.3d 530, 533 (5th Cir. 1995).

     Coleman’s appeal is without arguable merit and thus is

frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5TH CIR. R. 42.2.   Therefore, his motion for leave to

proceed IFP is DENIED and his appeal is DISMISSED.

     The district court’s dismissal of Coleman’s action and this

court’s dismissal of his appeal each count as a strike for

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons,

103 F.3d 383, 385-88 (5th Cir. 1996).      Coleman is warned that if

he accumulates three strikes, he will be unable to proceed IFP in

any civil action or appeal filed while he is incarcerated,
                           No. 02-60462
                                -3-

unless he is in imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED; SANCTIONS WARNING ISSUED.